Citation Nr: 1123375	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  05-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In November 2009, the Board remanded the above captioned claim for further development, including a VA audiological examination.  Therein, the Board directed the RO to readjudicate the Veteran's claim and, if denied, provide him and his representative with a supplemental statement of the case.  After the Veteran and his representative had an adequate opportunity to respond, the Board directed the RO to remit the Veteran's claim for further appellate review.

In November 2009, notice of the Board remand was sent to the Veteran using a Beatrice, Nebraska mailing address, which was returned as undeliverable.  In December 2009, it was discovered that November 2009 notice of the Board remand was sent to the wrong mailing address.  Consequently, notice of the Board remand was re-issued to a Wymore, Nebraska mailing address.

In January 2010, the Veteran was scheduled for and underwent a VA audiological examination.  In June 2010, an addendum to the January 2010 examination was obtained from the same examiner.

In September 2010, the RO issued a supplemental statement of the case wherein the Veteran's claim of entitlement to service connection for right ear hearing loss was denied.  The supplemental statement of the case was sent to the Beatrice, Nebraska mailing address, and was returned as undeliverable.  Upon receiving the returned supplemental statement of the case, the RO did not then send it to the Veteran at the Wymore, Nebraska mailing address.  Instead, the Veteran's claim was remitted to the Board for further appellate review.

RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure Remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For this reason, and in the interest of fairness and due process, the Board finds that a remand is warranted in order for the RO to send the Veteran the supplemental statement of the case at the mailing address of record and to afford the Veteran an adequate opportunity to respond thereto.

Accordingly, the case is remanded for the following action:

The RO must provide the Veteran and his representative a copy of the September 2010 supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

